Shientag, J.
(dissenting). I dissent and voté to modify the order so as to provide for back pay. Section 23 of the Civil Service Law provides for retroactive salary on reinstatement after a wrongful removal from office. The court at Trial Term found that the petitioner was duly appointed on August 21, 1947, when he executed the oath and accepted employment and was advised that he would be assigned to duty. Ultimate refusal to assign to duty was equivalent to a wrongful discharge within the meaning of section 23, and the petitioner is entitled to the benefits of the statute. The manner in which petitioner was appointed to the civil service, namely, by a special local *596statute taking over the employees of New York Water Service Corporation, does not warrant holding that the petitioner is any less a civil service employee after appointment under the statute than any other employee coming into the service of the city in more usual ways.
Cohn and Callahan, JJ., concur with Dobs, J.; Shibntag, J., dissents and votes to modify the order so as to provide back pay, in opinion in which Van Voobhis, J., concurs.
Order affirmed, with $20 costs and disbursements to the respondents.